PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
REN et al.
Application No. 16/357,309
Filed: 18 Mar 2019
For: APPARATUS OF PLURAL CHARGED-PARTICLE BEAMS

:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refund filed September 11, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $2,000, stating that “[t]he Petition for Revival fee was paid on February 21, 2020 and mistakenly paid again on July 6, 2020, as shown on the attached Electronic Acknowledgement Receipts”.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,000 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions